 


114 HR 633 IH: Protecting Rights Online To Ensure Consumers’ Trust (PROTECT) of 2015
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 633 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Patient Protection and Affordable Care Act to prohibit the sharing of personally identifiable information obtained through the Federally Facilitated Marketplace for marketing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Rights Online To Ensure Consumers’ Trust (PROTECT) of 2015.  2.Prohibiting sharing of personally identifiable information obtained through the Federally facilitated marketplace under the ACA for marketing (a)In generalThe Patient Protection and Affordable Care Act is amended by inserting after section 1313 (42 U.S.C. 18033) the following new section: 
 
1314.Prohibiting sharing of personally identifiable information obtained through Federally facilitated marketplace for marketing 
(a)In generalThe Secretary or any other official of the Federal government shall not permit any personally identifiable information that is prohibited from disclosure under section 552a of title 5, United States Code, including any individually identifiable health information (as defined for purposes of the HIPAA privacy regulations, as defined in section 1180(b)(3) of the Social Security Act, 42 U.S.C. 1320d–9(b)(3))) collected through the Federally Facilitated Marketplace (FFM) established under this title, including any such information collected through the website healthcare.gov or any similar website, to be shared with any non-governmental entity for any type of marketing for commercial purposes, including for the marketing of health insurance coverage offered through any Exchange established under this title. (b)Personally identifiable information definedThe terms personally identifiable information mean any information about an individual elicited, collected, stored, or maintained by an agency, including—(A) any information that can be used to distinguish or trace the identity of an individual, such as a name, a social security number, a date and place of birth, a mother's maiden name, or biometric records; and (B) any other information that is linked or linkable to an individual, such as medical, educational, financial, and employment information . . 
(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 1313 the following new item:   Sec. 1314. Prohibiting sharing of individually identifiable information obtained through the Federally facilitated marketplace for marketing.. (c)Effective dateThe amendment made by subsection (a) shall apply to any sharing of information occurring after the date of the enactment of this Act.   
 
